Title: From George Washington to the Earl of Dundonald, 9 July 1795
From: Washington, George
To: Earl of Dundonald


          
            My Lord,
            Philadelphia 9th July 1795
          
          By Mr Jay I had the honor to receive your Lordships favor of the 9th of April, accompanying your treatise “on the intimate connection that subsists between agriculture and chemistry.” The work must be curious and interesting, and for your goodness in sending it to me, I pray your Lordship to accept the best thanks of your most Obedient and Obliged Hble Servant
          
            Go: Washington
          
        